Citation Nr: 9916719	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-26 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
April 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied a claim of entitlement to an 
increased rating for service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling, and 
granted a claim for a temporary total rating  based on 
hospitalization for the period November 22, 1996 to December 
31, 1996.  A Notice of Disagreement as to the increased 
rating issue was received later that month.  In July 1997, 
the RO issued a "Supplemental" Statement of the Case.  

The Board notes that notwithstanding the RO's use of the term 
"supplemental," to describe the statement of the case, this 
document was, in fact, a "Statement of the Case," as 
contemplated in 38 C.F.R. § 20.302(b) (1998).  In this 
regard, the RO erroneously indicated that the action under 
appeal was its February 1995 denial of an (identical) 
increased rating claim for PTSD.  However, a review of the 
claims file shows that a timely substantive appeal as to this 
decision was never received.  See id.  

In November 1997, the veteran addressed the increased PTSD 
rating issue at his hearing.  Since the veteran addressed the 
issue on appeal at this hearing, and there is a transcript of 
his testimony on file, the hearing transcript is a timely 
Substantive Appeal.  See 38 C.F.R. § 20.202 (1998); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks 
(i.e., hearing testimony) are transcribed, a statement 
becomes written).  

In correspondence received by the RO in June 1998, the 
veteran's representative raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  Although it is 
somewhat unclear, the representative also may have intended 
to raise the issues of entitlement to service connection for 
depression, substance abuse, anxiety, intrusive thoughts, 
isolation, rage, alienation, survival guilt, psychosis and 
pain, with all disabilities claimed as secondary to service-
connected PTSD.  See 38 C.F.R. § 3.310 (1998).  These issues 
have not been adjudicated by the agency of original 
jurisdiction and are referred to the RO for clarification 
and/or other appropriate action.


REMAND

A review of the claims file shows that the veteran reported 
that he was attending vocational rehabilitation at the Tri-
County Community College, through VA, in the recent past.  In 
correspondence received by the RO in June 1998, the veteran's 
representative argued that the veteran's vocational 
rehabilitation records were relevant to his claim, and should 
be obtained.  However, the claims file does not currently 
contain any VA or non-VA vocational rehabilitation records, 
and it does not appear that an effort has been made to obtain 
such records.  As there is a possibility that there are 
records of vocational rehabilitation that may be favorable to 
the veteran's claim which are not currently associated with 
the claims file, a remand is required for an attempt to 
obtain these records.  Moore v. Gober, 10 Vet. App. 436, 440 
(1997). 

The Board further notes that the veteran's representative has 
raised the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  In this regard, in 
correspondence received by the RO in June 1998, the veteran's 
representative essentially argued that the veteran's 
employment history (which the veteran was reportedly unable 
to recall accurately and completely) was probative of his 
claim.  The representative further argued that VA had a duty 
to obtain the veteran's "DEQY" report from the Social 
Security Administration (SSA) in order to ascertain his past 
employers.  In this regard, the Board points out that the 
decision under appeal is the RO's February 1997 decision 
denying an increased rating for PTSD, and that some past 
employment records may be too old to be relevant to this 
issue.  


The Board is aware that the RO has not made an attempt to 
obtain any of the veteran's employment records and that the 
veteran has not been notified that it is the veteran's 
ultimate responsibility to furnish employment records in 
support of his claim under 38 C.F.R. § 3.321(b)(1).  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).    In 
compliance with the dictates of the Spurgeon case, the Board 
believes that the veteran or his authorized representative 
should be able to obtain the requested information more 
readily than the RO and that they should do so if they 
believe it would be helpful to the veteran's claim.    

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
provide him with the opportunity to 
support his claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) with 
employment records.  The veteran should 
be advised that he has the ultimate 
responsibility of furnishing employment 
records, and that the duty to assist is 
not a one-way street.  

2.  The RO should ask the veteran to 
provide the names and addresses of all 
offices through which he has received 
vocational rehabilitation.  After 
obtaining any necessary authorizations, 
an attempt should be made to obtain these 
records and to associate them with the 
claims file, to include an attempt to 
obtain records from the Tri-County 
Community College. 

3.  The RO should then review the 
expanded record and determine whether an 
increased rating for service-connected 
PTSD, evaluated as 30 percent disabling, 
is warranted, to include a determination 
as to whether the criteria for submission 
for assignment of an extra-schedular 
rating for PTSD pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met.  If such criteria 
are met, the case should be referred to 
the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  

If the benefit sought on appeal is not granted, the veteran, 
and his representative, should be furnished a supplemental 
statement of the case and be afforded the applicable 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




